              Case 2:17-cv-01297-MJP Document 666 Filed 01/19/21 Page 1 of 7




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          RYAN KARNOSKI, et al.,                          CASE NO. C17-1297 MJP

11                                 Plaintiffs,              ORDER RE: IN CAMERA REVIEW
                                                            OF DOCUMENTS SUBMITTED
12                  v.                                      DECEMBER 1, 9, 11, AND 23, 2020
                                                            (DKT. NOS. 645, 646, 654, 661)
13          DONALD J TRUMP, et al.,

14                                 Defendants.

15

16          This matter comes before the Court upon Defendants’ four recent submissions of

17   documents for in camera review (Dkt. No. 645, 646, 654, and 661), filed in response to the

18   Court’s recent Orders on Defendants’ assertion of the deliberative process privilege. (Dkt. Nos.

19   629, 641). After careful examination of each document submitted for in camera review, the

20   Court ORDERS that the documents identified below be produced to Plaintiffs not later than

21   January 28, 2021.

22   //

23   //

24

     ORDER RE: IN CAMERA REVIEW OF DOCUMENTS SUBMITTED DECEMBER 1, 9, 11, AND 23, 2020
     (DKT. NOS. 645, 646, 654, 661) - 1
              Case 2:17-cv-01297-MJP Document 666 Filed 01/19/21 Page 2 of 7




 1                                              Background

 2          This Court has previously set out the process for analyzing Defendants’ in camera

 3   submissions and how the analysis fits into the Parties’ theories of the case. Briefly, before a

 4   document can be subject to a valid deliberative process privilege (“DPP”) claim, it must be both

 5   predecisional and deliberative. See National Wildlife Federation v. U.S. Forest Service, 861 F.

 6   2d 1114, 1117 (9th Cir. 1988). If it meets that threshold, then the document is subject to a valid

 7   DPP claim. At that point, the Court applies the balancing test set forth in FTC v. Warner

 8   Commc’ns Inc., 742 F.2d 1156, 1161 (9th Cir. 1984). In Warner, the Court held that an

 9   otherwise protected DPP document could be ordered produced after considering four factors: (1)

10   the relevance of the evidence; (2) the availability of other evidence; (3) the government’s role in

11   the litigation; and (4) the extent to which disclosure would hinder frank and independent

12   discussion regarding contemplated policies and decisions. The Ninth Circuit previously found

13   that the second and third Warner factors—the availability of other evidence and the

14   government’s role in the litigation—favor Plaintiffs here. Karnoski v. Trump, 926 F.3d 1180,

15   1206 (9th Cir. 2019). Regarding the first and fourth Warner factors, however, the Circuit

16   concluded that “the current record is insufficient to establish relevance” and the fourth factor in

17   particular “deserves careful consideration, because the military’s interest in full and frank

18   communication about policymaking raises serious—although not insurmountable—national

19   defense interests.” Id. With this background, the Court turns to the specific documents at issue

20   here: The Government’s most recent submissions, provided to the Court on four dates in

21   December 2020.

22   //

23   //

24

     ORDER RE: IN CAMERA REVIEW OF DOCUMENTS SUBMITTED DECEMBER 1, 9, 11, AND 23, 2020
     (DKT. NOS. 645, 646, 654, 661) - 2
              Case 2:17-cv-01297-MJP Document 666 Filed 01/19/21 Page 3 of 7




 1          A. December 1, 2020 Submission

 2          The documents submitted on December 1, 2020 bear Priv/Withhold document numbers

 3   of 14011-14110. They can be broken into three categories of documents. The first category

 4   consists of drafts and subsequent iterations of transmittal messages from the Secretary of

 5   Defense to the President, beginning with a draft dated December 17, 2017. These documents

 6   bear Priv/Withhold numbers 14012-44. The initial draft transmittal document substantially

 7   precedes the final action by the Panel of Experts and precedes the submission of the actual

 8   documents—which took place on February 22, 2018—by over two months. The drafts are not

 9   signed. Apparently, no final transmittal letter was sent to the President and, excepting a pdf copy

10   bearing some handwritten notes by Secretary Mattis, participants and authors are not

11   immediately identifiable. A White House Fellow named Rachael Gleischman is identified not by

12   document but by accompanying declaration. (Dkt. No. 648, Declaration of Robert E. Easton, at

13   2.)

14          These documents arguably qualify as being subject to a valid DPP claim. They certainly

15   predate the February 22, 2018 decision. They contain limited substantive discussion, and in that

16   regard, might be considered part of a deliberative process. These transmittal documents,

17   however, were not used, and are primarily transmittal documents. The documents do not

18   identify the writer, minimizing risk of attribution to specific persons. Accordingly, danger to the

19   deliberative process is not significant.

20          On the other hand, these documents are relevant to the Plaintiffs’ case. The conveyance

21   letter drafts begin on December 12, 2017, before the Panel of Experts’ work was completed. The

22   transgender review process was allegedly completed when the Policy was transmitted to the

23   President on February 22, 2018, more than 2 months after the initial transmittal draft. Yet, the

24

     ORDER RE: IN CAMERA REVIEW OF DOCUMENTS SUBMITTED DECEMBER 1, 9, 11, AND 23, 2020
     (DKT. NOS. 645, 646, 654, 661) - 3
              Case 2:17-cv-01297-MJP Document 666 Filed 01/19/21 Page 4 of 7




 1   initial draft purports to include definitive conclusions allegedly reached by the Secretary of

 2   Defense and the Panel of Experts. This is material to the Plaintiffs’ theory of the case that the

 3   conclusion of the study was preordained by the President’s tweets, rather than by any in-depth

 4   study of the issues. The Warner balancing test requires production, excepting Priv/Withhold

 5   documents 14039-14042, which specifically contain handwritten notes by Secretary Mattis. Out

 6   of an abundance of caution and in deference to expressed military concerns, the Court will not

 7   require Priv/Withhold 14039-14044 to be produced, but all other documents in this category

 8   shall be produced.

 9          The second set of documents produced for in camera review in the December 1, 2018

10   batch consists of drafts of the Summary of Recommendations of the Panel of Experts. These are

11   Priv/Withhold document numbers 14045-14077. Under the test in National Wildlife Federation,

12   these documents would be considered subject to a valid DPP claim, just as draft Environmental

13   Impact statements were in that case. Applying the Warner test, the Court declines to order

14   production, because the relevance of draft Executive Summaries, prepared presumably after the

15   conclusions were reached about the Policy itself, is marginal.

16          The third set of documents produced for in camera review in the December 1, 2018 batch

17   consists of outlines that were later used for the DoD Report submitted to the President on

18   February 22, 2018. These documents bear Priv/Withhold document numbers 14078-14110.

19          These documents are subject to a valid DPP claim. They relate to the final Policy and

20   include information regarding testimony of witnesses who testified before the Transgender

21   Panel. Application of the Warner factors supports production. First, the documents are highly

22   relevant to Plaintiff’s claims, as they shed light on the factual information actually presented to

23   the Transgender Panel. Second, production will not harm the military in its present or future

24

     ORDER RE: IN CAMERA REVIEW OF DOCUMENTS SUBMITTED DECEMBER 1, 9, 11, AND 23, 2020
     (DKT. NOS. 645, 646, 654, 661) - 4
              Case 2:17-cv-01297-MJP Document 666 Filed 01/19/21 Page 5 of 7




 1   decision-making process, because it is not expressing the candid views of any witnesses or

 2   members of the Panel – rather, these pages simply discuss materials presented to the Panel in an

 3   unattributed way, and the Panel’s decision methodology.

 4          B. December 9, 2020 Submission

 5          The December 9, 2020 submission consists of two documents, Priv/Withhold 14111-15

 6   and 9339-40. The latter document is from Secretary Wilkie to Secretaries of the Services and the

 7   Commandant of the Coast Guard. The memo from Secretary Wilkie (Priv/Withhold 9339-40) is

 8   not the subject of a valid DPP claim, because it is not deliberative. It is merely a copy of a draft

 9   order, which contains a minor edit.

10          The second document is entitled “Transgender Policy Review—Accessions Medical

11   Standards Correlative Comparisons of Disqualifying Conditions.” Priv/Withhold 14111-15. An

12   accompanying declaration tied into the document either was not produced, or doesn’t have a

13   document identifier tie-in. However, upon review, it appears to be an analysis chart that

14   identifies the status of recommended changes to the then-existing accessions policy. It is subject

15   to a valid DPP claim. Under Warner it is relevant to Plaintiff’s claims, and the impact of

16   disclosure on present or future deliberations would be minimal, because the authors are not

17   identified, and most of the chart is simply factual recitations, rather than a document expressing

18   opinion. These documents shall be produced.

19          C. December 11, 2020 Submission.

20          The December 11, 2020 submission consists of 13 emails relating to the progress of the

21   DoD Panel of Experts. The documents bear Priv/Withhold numbers 14116-37. None of these

22   are subject to a valid DPP claim, as they are not deliberative. Rather, the emails advise others on

23   the progress of the Panel of Experts’ work, meeting the President’s timetable for release, and the

24

     ORDER RE: IN CAMERA REVIEW OF DOCUMENTS SUBMITTED DECEMBER 1, 9, 11, AND 23, 2020
     (DKT. NOS. 645, 646, 654, 661) - 5
              Case 2:17-cv-01297-MJP Document 666 Filed 01/19/21 Page 6 of 7




 1   impact of court action. Moreover, even if these emails qualified for DPP protection, Warner

 2   factors dictate release. These documents could be relevant to Plaintiffs’ claim of preordination.

 3   Release of these documents would not seriously impair the deliberative process. Several of the

 4   participants of the email conversations appear to be quite aware that emails could be released

 5   and, rather than responding to certain issues in writing, suggested telephonic or in-person follow

 6   up. The documents in the December 11 submission shall be produced to Plaintiffs.

 7          D. December 23, 2020 Submission

 8          The December 23, 2020 submission consists of 31 documents relating to the development

 9   of the Carter Policy. These documents bear Priv/Withhold numbers14138-14226 and are not as

10   neatly categorized as other submissions.

11              1. Priv/Withhold 14138-141 and 14160-65 (partial duplicate)

12          These documents are substantive progress reports on the Panel’s work. They document

13   differences between the service chiefs, and also define questions for input from Secretary Carter.

14   They are DPP eligible. In light of specific references to positions taken by the individual service

15   branches and recommendations from specifically identified individuals, release of these

16   documents could have a significant impact on candid and frank discussions in the future.

17   Moreover, because these documents relate to the Carter Policy, they are less relevant to the

18   Plaintiff’s case. Defendants will not be required to produce these documents.

19              2. Priv/Withhold 14150-59 and 14166-75 (duplicate)

20          These documents are proposed talking points for the policy rollout. They are not

21   deliberative and indeed, are designed to be a product for public consumption. As such, even if

22   they were subject to DPP, release would not impair this or future deliberation processes, and thus

23   under the Warner test, should be produced to Plaintiffs.

24

     ORDER RE: IN CAMERA REVIEW OF DOCUMENTS SUBMITTED DECEMBER 1, 9, 11, AND 23, 2020
     (DKT. NOS. 645, 646, 654, 661) - 6
              Case 2:17-cv-01297-MJP Document 666 Filed 01/19/21 Page 7 of 7




 1              3. Priv/Withhold 14176-1414220

 2          These documents are email chains regarding an 18-month stability period for accessions.

 3   The documents reflect the conflicting viewpoints being offered to the decision-makers. These

 4   qualify for DPP status, and under Warner are less relevant to Plaintiffs due to their relationship

 5   with the Carter policy, but could negatively impact the deliberative process if released.

 6   Defendants will not be required to produce these documents.

 7              4. Priv/Withhold 14221-26

 8          These are email strings relating to specific concerns raised by the then Army Chief of

 9   Staff, and responses to those concerns. They have marginal relevance to the current case

10   because this relates to the Carter policy, and release could impact future deliberative processes.

11   Under Warner, Defendants will not be required to produce these documents.

12                                               Conclusion

13          The Court therefore ORDERS that documents so defined above be produced to Plaintiffs

14   not later than January 28, 2021. The Court further finds that the documents (PrivWithhold

15   9185-9289) attached to the Easton Declaration (Dkt. No. 574, Ex. 1) were not properly withheld

16   under the DPP. The Government is therefore ORDERED to produce these documents by

17   January 28, 2021.

18
            The clerk is ordered to provide copies of this order to all counsel.
19
            Dated January 19, 2021.
20

21

22
                                                           A
                                                           Marsha J. Pechman
                                                           United States Senior District Judge
23

24

     ORDER RE: IN CAMERA REVIEW OF DOCUMENTS SUBMITTED DECEMBER 1, 9, 11, AND 23, 2020
     (DKT. NOS. 645, 646, 654, 661) - 7
